       Case 1:19-cr-00561-LAP Document 237 Filed 12/31/20 Page 1 of 12



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,
                                               No. 19-CR-561 (LAP)
-against-
                                               No. 11-CV-691 (LAK)
STEVEN DONZIGER,
                                                        ORDER
                       Defendant.

LORETTA A. PRESKA, Senior United States District Judge:

       Before the Court is Defendant Steven Donziger’s motion to

discontinue his pretrial conditions of home confinement and

electronic location monitoring.        (See dkt. no. 227; see also

dkt. no. 236.)     The Special Prosecutor opposes the motion.            (See

dkt. no. 235.)     For the reasons below, the motion is DENIED.

  I.      Background

       Mr. Donziger’s current motion does not paint on a blank

canvas.    Accordingly, it is helpful to catalogue the extensive

background surrounding Mr. Donziger’s various applications for

modification of the conditions of his pretrial supervision.

       On August 19, 2019, Mr. Donziger appeared before the Court

for arraignment.       (See dkt. no. 18.)   At the hearing, the

Special Prosecutor--based on the recommendation by the Pretrial

Services (“PTS”) officer--advocated for several conditions of

release, including, most notably, home confinement and location

monitoring.    (See id. at 13:13-14:2.)       The Special Prosecutor

asserted that those conditions were necessary because Mr.


                                     1
       Case 1:19-cr-00561-LAP Document 237 Filed 12/31/20 Page 2 of 12



Donziger was a flight risk, citing the possibility of

imprisonment, the strength of the evidence, the substantial

American civil judgments against Mr. Donziger, and his frequent

travel to Ecuador.     (See id. at 21:14-24:18.)       Mr. Donziger

opposed those conditions, relying on, among other things, his

pending proceedings before the Court of Appeals, his history of

appearing for court proceedings in New York, his intent to

contest vigorously the charges against him, his ongoing work in

other countries to enforce an Ecuadorian judgment against

Chevron, and his ties to his family and the community.            (See id.

at 14:25-16:24, 17:8-20:10.)

       The Court disagreed with Mr. Donziger, citing, inter alia,

the possibility of a term of imprisonment, the “weight of the

evidence” against him, his “past refusal to comply with orders

of the court,” and his “frequent travel to Ecuador which . . .

has less than a reliable system for extradition.”           (Id. at 27:6-

13.)    The Court also “acknowledge[d] Mr. Donziger’s place in the

community and his community ties” but found that those facts did

not outweigh the other considerations.         (Id. at 27:8-9.)

Ultimately, the Court released Mr. Donziger subject to several

conditions, including supervision by PTS subject to home




                                     2
         Case 1:19-cr-00561-LAP Document 237 Filed 12/31/20 Page 3 of 12



confinement and with location monitoring. 1          Mr. Donziger’s home

detention expressly allowed for him “to take care of his family

relations and family obligations, and to have lawyer-client

meetings.”      (Dkt. no. 18 at 27:22-24; see also dkt. no. 4 at 4.)

     Three months later, Mr. Donziger moved to eliminate the

conditions regarding home confinement and location monitoring.

(See dkt. no. 30.)       For support, Mr. Donziger relied on, among

other things, (1) PTS’s new position that a curfew condition

could potentially replace the home confinement and monitoring;

(2) numerous additional individuals willing to sign his bond on

his behalf; (3) Mr. Donziger’s regular appearances in court; and

(4) his engagement with this case, the related civil case, and a

state disciplinary proceeding regarding his law license.              (See

id. at 1-3.)      The Special Prosecutor opposed the motion,

maintaining that the critical facts underlying the need for home

confinement and location monitoring had not changed.             (See dkt.

no. 31 at 1.)

     After holding oral argument, the Court denied Mr.

Donziger’s motion.       (See dkt. no. 44 at 13:1-3.)        After

considering Mr. Donziger’s various arguments, the Court




     1 (See dkt. no. 4 at 4-5.) The Court also imposed the
following conditions: (1) a secured $800,000 bond with two,
financially responsible co-signors; (2) surrender of any
passport to PTS; and (3) travel restrictions to the Southern and
Eastern Districts of New York. (See id. at 1-2, 4-5.)
                                       3
     Case 1:19-cr-00561-LAP Document 237 Filed 12/31/20 Page 4 of 12



concluded that “we are in the same position we were in August.”

(Id. at 12:7-8.)    Specifically, the Court observed that Mr.

Donziger (1) still had significant “ties to Ecuador,” including

to “high-ranking government officials,” and had traveled there

extensively in the past, (2) still had “failed to comply with

numerous court orders in the past,” and (3) still was “facing a

criminal trial and facing the real prospects of incarceration.”

(Id. at 12:8-25.)    Based on those unchanged facts, the Court

concluded that Mr. Donziger “remain[ed] a flight risk.”          (Id. at

13:1-2.)

     A few weeks later, Mr. Donziger moved for reconsideration

of the Court’s decision.    (See dkt. no. 39.)      After presenting

some arguments on the motion at a status conference, (see dkt.

no. 42 at 3:7-6:20), and following the Special Prosecutor’s

filing a written response, (see dkt. no. 40), Mr. Donziger

withdrew his motion, (see dkt. no. 47).       Shortly thereafter, he

appealed the Court’s bail determination and denial of the motion

to discontinue home confinement and electronic monitoring.             (See

dkt. no. 46.)   On February 18, 2020, the Court of Appeals

affirmed in a one-page order.     (See dkt. no. 57.)

     Three months later, at a pretrial conference, Mr. Donziger

again requested to eliminate the conditions of home confinement

and location monitoring.    (See dkt. no. 87 at 9:12-13.)        Mr.

Donziger averred that the conditions should be terminated

                                   4
     Case 1:19-cr-00561-LAP Document 237 Filed 12/31/20 Page 5 of 12



because: (1) Mr. Donziger had already been confined for ten

months, even though he faced only six month’s imprisonment; (2)

the referee in his state attorney disciplinary hearings found

his testimony to “candid and clear, with no sign of

evasiveness”; (3) “Mr. Donziger ha[d] the support of 29 Nobel

Laureates and many others”; and (4) international travel to

Ecuador would be exceedingly difficult given the pandemic and

his lack of a passport.    (Id. at 9:12-10:23.)

     The Court disagreed, finding instead that “nothing really

ha[d] changed of significance from the Court’s prior findings

that the defendant is a risk of flight.”       (Id. at 13:8-10.)       The

Court again noted that its past orders were “based on the

defendant’s history of violating court orders, based on his

strong ties and extensive travel to Ecuador, and the fact that

this is a criminal case where the defendant faces jail time.”

(Id. at 13:10-13.)   “The only other changed circumstance,” the

Court indicated, was the COVID-19 pandemic, in response to which

New Yorkers were “strongly . . . encouraged to stay in their

homes,” not “go out into the community where the risk of

infection is higher.”    (Id. at 13:17-22.)     Based on those

considerations, the Court declined to remove the conditions of

home confinement and electronic monitoring.        (See id. at 13:24-

14-1.)



                                   5
      Case 1:19-cr-00561-LAP Document 237 Filed 12/31/20 Page 6 of 12



      In response, Mr. Donziger asked that Court consider a

curfew in lieu of home confinement with electronic monitoring

remaining in place.    (See id. at 14:7-15:9.)       Mr. Donziger

suggested that the curfew could require him to be at home

between 10:00 p.m. and 6:00 a.m. but otherwise permit him to

leave the apartment so long as he remained in the Upper West

Side between 96th and 116th Street.       (See id. at 14:22-15:9.)

The Court likewise declined that request based on its findings

that he was a flight risk.      (See id. at 18:15-19.)

      Mr. Donziger responded with a final appeal that the Court

recommend that PTS allow Mr. Donziger to leave his home for a

period of three hours each day without pre-approval so that he

could run errands, spend time with his son, or other similar

activities.   (See id. at 19:5-13.)      Before ruling on the issue,

the Court afforded the parties an opportunity to confer with

each other and with PTS.     (See id. at 20:12-19.)       Two days

later, Mr. Donziger renewed his request for permission to leave

his home each day, this time between 4:00 p.m. and 6:00 p.m.

between 96th and 116th Streets in the Upper West Side.           (See

dkt. no. 77 at 1.)    The Special Prosecutor opposed the motion,

indicating that such an accommodation would break with typical

PTS practice requiring a defendant to obtain pre-approval to

leave his home on a case-by-case basis.        (See dkt. no. 79 at 1-

2.)

                                    6
     Case 1:19-cr-00561-LAP Document 237 Filed 12/31/20 Page 7 of 12



     On June 3, 2020, the Court denied Mr. Donziger’s “request

for blanket permission to depart his residence, despite being on

home confinement, every day to roam his neighborhood for several

hours for any of a number of activities.”        (Dkt. no. 90 at 1.)

The Court observed that the terms of Mr. Donziger’s confinement

already permitted him to leave his home on a case-by-case basis

with pre-approval and noted PTS’s report that “allowing a

defendant on home detention with electronic monitoring to be

outside each day for two hours . . . would be unusual absent a

specific reason.”    (Id. at 1-2.)       Based on that, the Court found

that “[t]here [wa]s no reason why Mr. Donziger should be treated

any differently from any other pretrial defendant.”         (Id. at 2.)

In addition, the Court observed that Mr. Donziger had previously

breached the terms of his home confinement, which, when combined

with the Court’s “multiple previous findings that Mr. Donziger

constitute[d] a flight risk,” counseled further in favor of

denying his request.    (Id. at 3.)

     Mr. Donziger filed an appeal of the Court’s June 3 order,

(see dkt. no. 92), which remains pending before the Court of

Appeals.    On December 17, 2020, Mr. Donziger filed his latest

motion seeking to discontinue the conditions of home confinement

and location monitoring.    (See dkt. no. 227.)      Like the requests

before it, the Special Prosecutor opposes Mr. Donziger’s latest

filing.    (See dkt. no. 235.)

                                     7
        Case 1:19-cr-00561-LAP Document 237 Filed 12/31/20 Page 8 of 12



  II.     Discussion

     Mr. Donziger’s latest motion offers several reasons he

contends support discontinuing the conditions of home

confinement and electronic location monitoring.           (See dkt. no.

227 at 1-3.)     The Court will address each in turn.

     First, Mr. Donziger, quoting the Court’s June 3 order,

suggests that he is being “treated differently from any other

pretrial defendant” by being subject to home confinement.             (Id.

at 1.)    In fact, his counsel proffers that he “has been unable

to locate a single verifiable instances of home confinement for

a misdemeanor defendant who has no criminal record.”            (Id.)

That contention is too clever by half, precisely because Mr.

Donziger has unmoored the Court’s statement from its underlying

context.    Although the Court did find that “[t]here [wa]s no

reason why Mr. Donziger should be treated any differently from

any other pretrial defendant,” it did so in the context of

denying Mr. Donziger’s request to allow him hours of pre-

approved time outside his home each day for any purpose he

wished.    (Dkt. no. 90 at 2.)      Moreover, the mere fact that Mr.

Donziger’s conditions of pretrial release differ from those

imposed on other misdemeanor defendants does not mean that Mr.

Donziger’s conditions are not necessary to assure his

appearance.     After all, when evaluating conditions of pretrial

release, the Court must make “an individualized assessment based

                                      8
       Case 1:19-cr-00561-LAP Document 237 Filed 12/31/20 Page 9 of 12



on specific factors set forth in 18 U.S.C. [§] 3142(g).”            United

States v. Suazo Nunez, No. 20 MAG 1734, 2020 WL 1911226, at *2

(S.D.N.Y. Apr. 20, 2020); United States v. Vizcaino, No. 20 CR.

241 (RMB), 2020 WL 1862631, at *2 (S.D.N.Y. Apr. 14, 2020).              As

noted above, the Court did exactly that on at least three

occasions in considering and rejecting Mr. Donziger’s objections

to home confinement.      (See dkt. no. 18 at 27:6-13; dkt. no. 44

at 12:7-13:3; dkt. no. 87 at 13:8-14:1.)

       Second, Mr. Donziger avers that his “status as a respected

and successful human rights attorney with decades of good-

standing” also counsels against home confinement.           (Dkt. no. 227

at 2.)    That is especially true, he maintains, considering that

many other attorneys facing criminal charges--some more serious

than Mr. Donziger--have not been so confined before trial.               (See

id.)    Again, however, the bail inquiry is one that is

individualized to the particular defendant.          See, e.g., Suazo

Nunez, 2020 WL 1911226, at *2; Vizcaino, 2020 WL 1862631, at *2.

The Court made such a determination when it found Mr. Donziger

to be a flight risk.      (See dkt. no. 18 at 27:6-13; dkt. no. 44

at 12:7-13:3; dkt. no. 87 at 13:8-14:1.)         Mr. Donziger does not

explain how other courts’ releasing other defendants before

trial somehow shows that he is not a flight risk.

       Third, Mr. Donziger argues that the fact that he is facing

incarceration does not support home confinement; otherwise, many

                                     9
     Case 1:19-cr-00561-LAP Document 237 Filed 12/31/20 Page 10 of 12



more accused misdemeanants would be held under such pretrial

conditions.   (See dkt. no. 227 at 3.)      That contention is

unavailing for two reasons.     First, the argument fails to

recognize that, in addition to observing the possibility of

incarceration, the Court also rested its risk-of-flight

determination on the “weight of the evidence” against Mr.

Donziger.   (E.g., dkt. no. 18 at 27:7.)       That latter topic is

indisputably a proper consideration when evaluating conditions

of pretrial release.    See 18 U.S.C. § 3142(g)(2).       And second,

that argument, like the two before it, is premised on how other

courts have considered other defendants--it does not change this

Court’s individualized determination as to Mr. Donziger.

     Fourth, Mr. Donziger attempts to discount the possible

refuge he could find in Ecuador by pointing out that many

criminal defendants who are dual nationals are not subjected to

home confinement.    (See dkt. no. 227 at 3.)      But, once again,

Mr. Donziger’s reliance on how other courts have evaluated other

defendants does not change the calculus in his case.          Instead,

as the Court has repeatedly found, Mr. Donziger’s long travel

history to Ecuador and extensive contacts there--including with

high-level officials--support the Court’s risk-of-flight

finding.    (See dkt. no. 18 at 27:6-13; dkt. no. 44 at 12:7-13:3;

dkt. no. 87 at 13:8-14:1.)



                                   10
     Case 1:19-cr-00561-LAP Document 237 Filed 12/31/20 Page 11 of 12



     Finally, Mr. Donziger raises a bevy of arguments that he

has marshalled before in his efforts to eliminate the conditions

of home confinement and electronic monitoring. 2        Of course, as

discussed above, the Court has already concluded that those

arguments do not overcome its initial finding that Mr. Donziger

is a flight risk, especially given (1) his history of disobeying

court orders, (2) his extensive travel history and contacts in

Ecuador, including with high-level officials, and (3) the fact

that, for the first time, he faces incarceration rather than

just civil penalties.    (See dkt. no. 18 at 27:6-13; dkt. no. 44

at 12:7-13:3; dkt. no. 87 at 13:8-14:1.)        Because nothing of

significance has changed regarding those findings, the Court

declines to discontinue the conditions of home confinement and

electronic location monitoring.

  III. Conclusion

     For the reasons above, Mr. Donziger’s motion to discontinue

the pretrial conditions of home confinement and electronic




     2 (See dkt. no. 227 at 3.) Specifically, Mr. Donziger avers
that he is not a flight risk because (1) he faces less than six
months in prison if convicted; (2) he would not abandon his
longtime residence in New York; (3) he would not abandon his
wife, 14-year-old son, or extended family; (4) he would not give
up his appeal efforts related to his disbarment or the civil
contempt findings; and (5) he would not commit a felony to find
himself living as a fugitive without the ability to travel
outside Ecuador. (See id.)
                                   11
     Case 1:19-cr-00561-LAP Document 237 Filed 12/31/20 Page 12 of 12



location monitoring [dkt. no. 227] is DENIED.         The Clerk of the

Court shall close the open motion.

SO ORDERED.

Dated:    December 31, 2020
          New York, New York


                            __________________________________
                            LORETTA A. PRESKA
                            Senior United States District Judge




                                   12
